Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  May 2, 2018                                                                                        Stephen J. Markman,
                                                                                                               Chief Justice

                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
  156132(85)                                                                                            David F. Viviano
                                                                                                    Richard H. Bernstein
                                                                                                         Kurtis T. Wilder
  MARY ANN HEGADORN,                                                                               Elizabeth T. Clement,
                                                                                                                    Justices
          Plaintiff-Appellant,
                                                                  SC: 156132
  v                                                               COA: 329508
                                                                  Livingston CC: 2014-028394-AA
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion to substitute “RALPH HEGADORN, as
  Personal Representative of the Estate of MARY HEGADORN” as the plaintiff-appellant
  in all further proceedings before this Court is GRANTED.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 May 2, 2018
                                                                             Clerk